Title: To James Madison from Tench Coxe, 27 September 1787
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. 27th. Sept. 1787.
My anxiety in favor of the new federal Constitution has induced me to attempt some comments on it, that might render it more clear and agreeable to the people at large, than the concise manner, in which it was necessarily drawn up, would admit of. A friend, with whom I ventured to converse on the Subject, has pressed me to pass them thro the papers of Virginia and New York. This will apologize to you for the trouble I give you in enclosing to you copies of the first & second Numbers. I beg the favor of your perusing them with Col. Hamilton, to whom make my apology also for the liberty, and, if you and he think they will be of any Service be pleased to have them reprinted in the papers of those States. I would beg leave to suggest, that if they appear worthy of this, it would be most useful to have them inserted in such Virginia paper, as circulates most in your western Counties. By the next post I will forward the third Number, which treats of the house of Representatives. The good Effects of the government I have not spoken of, my Object has been to remove apprehensions & to obviate popular reasonings drawn from the public feelings. In doing this in a public Newspaper more attention to those feelings, in the language I have used, was necessary, than if I had addressed a philosophic mind.
I will not give you pain by expressing the high sense I entertain of your partiality in your letter to Mr. J. but I trust it will appear excusable when I assure you that the Sentiments you there express will ever operate as an incentive to aim at the Qualities you have enumerated. With my respectful compliments to Col. Hamilton, and with sentiments of the highest Esteem, I am, Sir, yr. mo. obedt. hum. Servt.
Tench Coxe
